EXHIBIT 10.2

AMENDED AND RESTATED
REVOLVING NOTE

Original date of execution: September 24, 2001
Date of amendment and restatement: ____ __, 2002

      $25,000,000.00   New York, New York

      FOR VALUE RECEIVED, PROTECTIVE APPAREL CORPORATION OF AMERICA, POINT BLANK
BODY ARMOR, INC. and NDL PRODUCTS, INC. (each a "Borrower" and collectively, the
"Borrowers") jointly and severally promise to pay to the order of LASALLE
BUSINESS CREDIT, INC. (the "Lender"), at its offices located at 135 South
LaSalle Street, Chicago, Illinois 60603, the principal sum of Twenty-Five
Million and No/100 Dollars ($25,000,000.00) on the Maturity Date, which shall
mean the last day of the Original Term, or the applicable Renewal Term, in the
event that the Loan Agreement (as defined below) is renewed, as the case may be,
or so much of such principal sum as shall be outstanding and unpaid on the
Maturity Date, all as more fully set forth in the Loan and Security Agreement,
dated as of September 24, 2001 (as the same may be amended, modified,
supplemented or restated from time to time, the "Loan Agreement"), by and among
each of the Borrowers, DHB Industries, Inc., as Guarantor, the DHB Subsidiaries
and the Lender. Terms which are capitalized in this Revolving Note but are not
otherwise defined shall have the meanings ascribed to them in the Loan
Agreement. The Borrowers further promise jointly and severally to pay (a) the
principal of the Revolving Loans, as set forth in Section 2(d)(i) of the Loan
Agreement and (b) interest on the outstanding principal amount hereof on the
dates and at the rates provided in the Loan Agreement, from the date hereof
until payment in full hereof. This Revolving Note is referred to in and
delivered pursuant to the Loan Agreement, and is subject to and entitled to all
provisions and benefits thereof.

      The Borrowers hereby authorize the Lender to charge any account of the
Borrowers maintained with the Lender for all sums payable hereunder as and when
such sums become due. If payment hereunder becomes due and payable on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day, and interest shall be payable thereon at the rate
specified during such extension. Credit shall be given for payments made, in the
manner and at the times provided in the Loan Agreement. It is the intent of the
parties that the rate of interest and other charges to the Borrowers under this
Revolving Note shall be lawful; therefore, if for any reason the interest or
other charges payable hereunder are found by a court of competent jurisdiction,
in a final determination, to exceed the limit which the Lender may lawfully
charge the Borrowers, then the obligation to pay interest or other charges shall
automatically be reduced to such limit and, if any amount in excess of such
limit shall have been paid, then such amount shall be refunded to the Borrowers.

      The principal and all accrued interest hereunder may be prepaid by the
Borrowers, in part or in full, at any time; provided, however, that if the
Borrowers terminate the Loan Agreement prior to the Maturity Date, the Borrowers
may be required to pay a prepayment fee as provided in Section 10 of the Loan
Agreement.

      The Borrowers waive the benefit of any law that would otherwise restrict
or limit the Lender in the exercise of its right, which is hereby acknowledged,
to set off against the Liabilities, without notice and at any time hereafter,
any amounts owing from the Lender to the Borrowers. The Borrowers agree that the
Lender shall not be liable for any error in judgment or mistakes of fact or law,
other than for gross negligence. To the extent the Borrowers have any
counterclaims, they agree to assert any and all such counterclaims (other than
compulsory counterclaims) by separate action.

      The Borrowers, any other party liable with respect to the Liabilities
evidenced hereby and any and all endorsers and accommodation parties, and each
one of them, if more than one, waive any and all presentment, demand, notice of
dishonor, protest, and all other notices and demands in connection with the
enforcement of the Lender's rights hereunder.

      The Revolving Loans evidenced hereby have been made, and this Revolving
Note has been delivered, at New York, New York. THIS REVOLVING NOTE SHALL BE
GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK AS TO
INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER
RESPECTS, INCLUDING WITHOUT LIMITATION, THE LEGALITY OF THE INTEREST RATE AND
OTHER CHARGES, and shall be binding upon the Borrowers and each of their
successors and assigns. If this Revolving Note contains any blanks when executed
by the Borrowers, the Lender is hereby authorized, without notice to the
Borrowers, to complete any such blanks according to the terms upon which the
Revolving Loan or Revolving Loans were granted. Wherever possible, each
provision of this Revolving Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Revolving
Note shall be prohibited by or be invalid under such law, such provision shall
be severable, and be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of this Revolving
Note.

      To induce the Lender to make the Revolving Loans evidenced by this
Revolving Note, the Borrowers (i) irrevocably agree that all actions arising
directly or indirectly as a result or in consequence of this Revolving Note
shall be instituted and litigated only in courts having situs in the City of New
York, New York; provided, that Lender may elect to commence an action or
proceeding with respect to the Collateral in another jurisdiction, (ii) hereby
consent to the exclusive jurisdiction and venue of any State or Federal Court
located and having its situs in said city, and (iii) waive any objection based
on forum non-conveniens. IN ADDITION, THE BORROWERS HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS
REVOLVING NOTE, THE LIABILITIES, THE COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY
ANY BORROWER OR THE LENDER OR WHICH IN ANY WAY, DIRECTLY OR INDIRECTLY, ARISES
OUT OF OR RELATES TO THE RELATIONSHIP BETWEEN THE BORROWERS AND THE LENDER,
waive personal service of any and all process, and consent that all such service
of process may be made by certified mail, return receipt requested, directed to
the Borrowers at the address indicated in the Lender's records; and service so
made shall be complete five (5) days after the same has been deposited in the
U.S. mails as aforesaid.

      This Note amends, supersedes and replaces in its entirety that certain
Revolving Note (the "Original Note") in the original principal amount of Fifteen
Million Five Hundred Thousand and No/100 Dollars ($15,500,000) dated September
24, 2001, executed by the Borrowers and payable to the order of the Lender;
provided, however, that all of the indebtedness evidenced by the Original Note
continues to be outstanding as of the date hereof, no cancellation, adjustment
or novation of such indebtedness shall be deemed to have occurred on account of
the amendment and restatement of the Original Note pursuant to this Note, and
the Borrowers' execution and delivery of this Note shall constitute an express
acknowledgment and confirmation of, and agreement with, the foregoing.

     IN WITNESS WHEREOF, each of the Borrowers has executed this Revolving Note
on the date first above set forth.

      PROTECTIVE APPAREL CORPORATION OF AMERICA


By: ___________________________
Title:
Name:



POINT BLANK BODY ARMOR, INC.


By: ___________________________
Title:
Name:



NDL PRODUCTS, INC.


By: ___________________________
Title:
Name: